DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1 the claim recites “computing a charging demand distribution for each link between waypoints based on the paths”. However, both the spec and the claims does not disclose or explain what is meant by charging demand distribution. Is the charging demand limited to the amount of energy the receiver would need to in order to reach the next destination for charge? Also, the claim does not define the link and the waypoints.
Furthermore, the claim recites optimizing placement of the on-the-of wireless charging unit on the links.
However, both the spec and the claims fail to disclose the process of optimizing. For instance, is the claim or the applicant removing chargers and measuring to see whether the receiver would be able to reach the next charging point before the power runs out? Are the charges randomly positioned based on the distance travelled by the vehicle? 
The process of optimizing the placement of the on the go wireless charging unit are endless and it’s unclear which approach is being claimed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3- 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi et al. (US 2019/0193583).
Re Claim 1; Takahashi discloses method for optimizing placement of on-the-go wireless charging units configured for charging automated guided vehicles (200) when the automated guided vehicles moving above the on-the-go wireless charging units (RD), the method comprising steps of: (Fig. 1 and also see Par 0020, 44-46, 57 etc. specifically, par 0031 discloses “The direction to locate the power transmission surface of the power transmission resonator 110 and the direction to locate the power reception surface of the power reception resonator 210 can be selected from various options depending on the form of the non-contact power supply device 100 and the form of the mobile body 200. For example, the mobile body 200 may be provided with the power reception surface of the power reception resonator 210 on a bottom surface thereof. In this case, the power transmission surface of the power transmission resonator 110 is installed on a surface opposed to the bottom surface of the mobile body 200, or more specifically, buried in a floor surface, for example. Meanwhile, the mobile body 200 may be provided with the power reception surface of the power reception resonator 210 on a side surface thereof.”) 
acquiring paths of the automated guided vehicles; (Fig. 1 shows the path for the automated guided vehicles will travel.)
computing a charging demand distribution for each link between waypoints based on the paths; (the placement of the transmitters 100 are placed based on the power demand of the receiver in order for the receiver to be charged adequately) and 
determining fractions of the links being occupied by the on-the-go wireless charging units according to the charging demand distribution. (Par 0028, 35, 36 etc.; the communication between the transmitter and the receiver and the aid of the infrared sensor is used to determine the location and the links occupied by the on-the-go wireless charging units according to the charging demand distribution)

Re Claim 3; Takahashi discloses wherein the paths are adapted to be obtained from real-world operation or simulation. (Par 0020 it’s used in a factory or in a hospital)

Re Claim 4; Takahashi discloses wherein the steps are repeatable, and the steps are repeated when the operation environment or requirement of the automated guided vehicle is changed. (Fig. 1 shows arrows forming a loop which indicates that the steps are repeated and regardless of the state of either the vehicle or the environment the steps are repeated)
Response to Arguments
Applicant's arguments filed 9/27/2022 have been fully considered but they are not persuasive. 
Applicant argued regarding the 112 rejection that charging demand is disclosed is disclosed in Par 0033. However, par 0033 merely recites “a charging demand distribution for each link between the waypoints based on the path is computed” but does not define or explain what the charging demand is. Again, the Applicant is asked to explain the unclear limitation. 
Regarding the limitation waypoint and link, the Applicant argues that it’s a term known in the art. However, the Examiner is still inquiring for teaching references that shows the term is known in the art. 
Regarding the 102 rejection, Applicant argues on page 4 that “obviously, the mobile body 200 is charged by the non-contact power supply device 100 rather than the guided track RD and thus it is unreasonable for the office to regard the guided track RD of Takahashi as the on-the-go wireless charging unit”
However, the Examiner respectfully disagree, As shown in Fig. 1, the track is disclosed as RD and Fig. 1 also discloses the wireless receiver 200 is traveling along the track RD. although the figure merely shows that the wireless receiver 200 is powered on the side, Par 0031 discloses  “The direction to locate the power transmission surface of the power transmission resonator 110 and the direction to locate the power reception surface of the power reception resonator 210 can be selected from various options depending on the form of the non-contact power supply device 100 and the form of the mobile body 200. For example, the mobile body 200 may be provided with the power reception surface of the power reception resonator 210 on a bottom surface thereof. In this case, the power transmission surface of the power transmission resonator 110 is installed on a surface opposed to the bottom surface of the mobile body 200, or more specifically, buried in a floor surface, for example. Meanwhile, the mobile body 200 may be provided with the power reception surface of the power reception resonator 210 on a side surface thereof.”
The spacing between the charging points are optimized that the wireless receivers are continuously powered when they move along the charging points. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449. The examiner can normally be reached Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL KESSIE/
05/04/2022Primary Examiner, Art Unit 2836